MORRISON, Presiding Judge.
The offense is the possession of marijuana; the punishment, 2 years.
A seventeen-year old Latin-American El Paso high school senior, who so far as this record is concerned had never before possessed or used marijuana and without any solicitation on his part, was handed a bundle of 25 marijuana cigarettes and told to sell them for 25c each, a nickel of which he was to retain for his services. He took the bundle home and, after having time to think, decided against the venture and went in search of his supplier Springer. When he found him that same evening, Springer would accept the return of only 15 of the cigarettes. The appellant then went back home and flushed the remaining 10 cigarettes down the toilet. It is for this momentary possession that this appellant has lost his part-time job, quit school, and has been sentenced to serve two years in the penitentiary.
Springer did not testify, but let us take a look at his companion, a former magician, night club master of ceremonies, and now policeman Risley, who volunteered for undercover work in the field of narcotics, took Springer, a high school boy, and an informer in his convertible to Mexico and there, with money given him by the chief of police, bought a quantity of bulk marijuana. Risley, Springer and the informer then returned to the international bridge, let the informer out, drove across the bridge, picked the informer up, divided the marijuana, went to Springer’s home, where Risley and Springer rolled that portion which they had retained into cigarettes. The next day Risley and Springer, while driving around, saw the appellant, who Springer knew in high school, called him to the automobile, and handed him the marijuana cigarettes.
The charge of the court was properly objected to because it failed to submit the defense of entrapment. This was error.
The judgment is reversed and the cause remanded.